Citation Nr: 0612382	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  95-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran had active service from August 1942 to August 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 and March 1994 rating 
decisions of the New York, New York Regional Office (RO).  
The December 1993 decision granted a 30 percent disability 
evaluation for the veteran's bronchial asthma (previously 
rated 10 percent disabling), and the March 1994 decision 
denied a further increase.  

In December 1994, the veteran was afforded a hearing before 
an RO hearing officer.  In September 2003, the veteran was 
afforded a hearing before an Acting Veterans Law Judge 
sitting at the RO.  That Acting Veterans Law Judge is no 
longer part of the Board.  Accordingly, by a February 2006 
letter the veteran was afforded the opportunity of a hearing 
before a Veterans Law Judge of the Board who would adjudicate 
his case.  The veteran did not reply to that letter.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans, and Disabled American Veterans by 
an April 2006 Post-Remand Brief raised no objections to the 
present adjudication by the Board without a further Board 
hearing.  Transcripts of both hearings are contained in the 
claims folder.

The Board in March 2004 remanded the case for development 
inclusive of a VA examination to address the claimed 
disability.  The case now returns to the Board for review.  

A review of the record reflects that a motion to advance on 
the docket was filed in January 2004. By letter dated in 
February 2004, the Board ruled favorably on the motion to 
advance this case on the docket. See 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  For the entire appeal period, the veteran's bronchial 
asthma was not severe.  During that period, it was not 
manifested by frequent attacks of asthma (one or more attacks 
weekly) and marked dyspnea on exertion between attacks with 
only temporary relief by medication.  

2.  For the appeal period beginning October 7, 1996, the 
veteran's pulmonary function tests have consistently recorded 
a Forced Expiratory Volume in one second (FEV-1) in excess of 
80 percent of expected, and a ratio of Forced Expiratory 
Volume to Forced Vital Capacity (FEV-1/FVC) of in excess of 
70 percent.

3.  For the appeal period beginning October 7, 1996, the 
veteran reportedly uses daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  However, during the appeal period beginning 
October 7, 1996, the veteran has not required medical 
treatment at least monthly for exacerbations of his service-
connected asthma, and has not required at least three courses 
of steroid treatment per year.


CONCLUSION OF LAW

For the entire rating period, the criteria for an evaluation 
in excess of 30 percent for bronchial asthma have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.97, Diagnostic Code 6602 (effective prior to 
October 7, 1996); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2,  4.7, 4.10, 4.97, Diagnostic Code 6602 
(effective on and subsequent to October 7, 1996) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

By a VCAA letter in July 2002 the veteran was informed of the 
notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim here adjudicated.  The appealed rating 
actions and a statement of the case and supplements thereto, 
as well as the most recent supplemental statements of the 
case in January 2003 and December 2005, further informed of 
the bases of review and of the evidentiary bases by which a 
grant of the claim could be allowed, and the reasons those 
evidentiary bases were not satisfied in this case.  By the 
VCAA letter and the prior rating actions and statement of the 
case, inclusive of a November 1996 supplemental statement of 
the case addressing the claim based on the change in rating 
criteria for bronchial asthma effective October 7, 1996, the 
veteran was informed of evidence required to support his 
claim for an increased evaluation for his bronchial asthma, 
and was informed of information and evidence that he should 
submit in furtherance of the claim.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (codes effective prior to and beginning 
October 7, 1996).  

He was also by the VCAA letter informed of the assistance VA 
would provide in obtaining that evidence.  He was requested 
to submit any pertinent evidence in his possession, and was 
asked to provide information about all pertinent medical 
evidence including corresponding contact information.  He was 
informed that VA would then assist him by requesting relevant 
evidence.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence is obtained.  
By the appealed rating decision, and the noted statement of 
the case and supplemental statements of the case, the veteran 
was informed of development already undertaken, as well as 
evidence of record pertinent to his claim.  

It is noted that some of these are "post decisional" 
documents.  It is the view herein that this is not fatal in 
providing notice as there was, subsequent to all this notice, 
a de novo review of the entire matter was undertaken.  As 
such, there is no prejudice to the appellant in proceeding 
with this matter.

The supplemental statement of the case in January 2003 was a 
de novo readjudication following appropriate VCAA notice and 
development assistance for the claim here adjudicated, 
considering the entire rating period and both current and 
former rating criteria for bronchial asthma under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (effective prior to and 
beginning October 7, 1996).  (A subsequent supplemental 
statement of the case in December 2005 appropriately 
addressed the claim only under the current rating criteria, 
based on additional evidence from the appeal period following 
the change in rating criteria.)

The RO requested that the veteran inform of VA and private 
medical sources of evidence pertinent to his claim, but the 
veteran did reply with information of VA and private sources 
of treatment, and those records were requested by the RO.  
Records from the Catskill Regional Medical Center were 
obtained in June 2005.  VA treatment records, which have 
included the veteran's records of treatment for bronchial 
asthma over the appeal period, have also been obtained from 
indicated sources of treatment.  All available records were 
associated with the claims folder, and the veteran was duly 
informed of their consideration by the decisions, statement 
of the case, and supplemental statements of the case where 
his claim was readjudicated.  

The veteran has also submitted statements in support of his 
claim.  As noted, he testified at an RO hearing in December 
1994, as well as at a Board hearing in September 2003.  There 
is no indication that the veteran was denied any required 
opportunity to address his claim on appeal, or that provided 
statements, testimony, or other submissions have not been 
appropriately associated with the claims folder.  

The Board is also satisfied that development requested in the 
March 2004 remand has been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Pertinent evidence 
was appropriately requested, and a requested VA examination 
for bronchial asthma was conducted.  In fact, examinations 
were conducted in May 2005 and September 2005.  The RO then 
appropriately reviewed the claim by the December 2005 
supplemental statement of the case.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.   
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims prior to de novo review of his 
claim by the RO in January 2003.  The Court has recently 
held, in that regard, that an error is not prejudicial when 
the error did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The existence of a bronchial asthma and a 
connection between service and that disability are also not 
in dispute.  The veteran was appropriately notified by the 
July 2002 VCAA letter that his claim turned on the severity 
of his claimed disability during the appeal period, and by 
prior decisions and statement of the case and supplemental 
statements of the case the veteran was informed of the 
appropriate rating criteria by which such the severity of the 
bronchial asthma would be judged .  The July 22, 1993 
effective date for the grant of the 30 percent evaluation for 
bronchial asthma here appealed, was adequately addressed by 
the RO, as based on the date of receipt of claim for an 
increased evaluation.  That issue of effective date was 
separately adjudicated by the RO, as well as by the Board in 
its March 2004 decision, and hence is not for consideration 
here.  The effective date for a still higher evaluation for 
bronchial asthma is not relevant where, as here, the claim 
for an increased rating above 30 percent is denied.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).
Rating Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Bronchial asthma is appropriately rated under Diagnostic Code 
6602. 38 C.F.R. § 4.97, Diagnostic Code 6602.  The criteria 
under that code were changed effective October 7, 1996.  
Under the prior code, when mild, with paroxysms of asthmatic-
type breathing (high-pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks, a rating of 10 percent is provided. When 
moderate, with asthmatic attacks rather frequent (separated 
by only 10- 14 day intervals) with moderate dyspnea on 
exertion between attacks, a rating of 30 percent is provided. 
When severe, with frequent attacks of asthma (one or more 
attacks weekly), and marked dyspnea on exertion between 
attacks with only temporary relief by medication and more 
than light manual labor precluded, a rating of 60 percent is 
provided.  A 100 percent rating requires pronounced symptoms 
with very frequent asthmatic attacks; severe dyspnea on 
slight exertion between attacks, and marked loss of weight or 
other evidence of severe impairment of health. 38 C.F.R. § 
4.97, Code 6602, effective prior to October 7, 1996.

Under the current version of DC 6602, a 10 percent rating is 
warranted for FEV-1 of 71 to 80-percent predicted, or; FEV- 
1/FVC of 71 to 80 percent, or; intermittent inhalation or 
oral bronchodilator therapy. A 30 percent rating is warranted 
for FEV-1 of 56 to 70 percent predicted, or; FEV- 1/FVC of 56 
to 70 percent, or; daily inhalation or oral bronchodilator 
therapy, or; inhalation anti-inflammatory medication. A 60 
percent rating is provided where there is FEV-1 of 40 to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted for FEV-1 of less than 40 
percent predicted; or FEV-1/FVC of less than 40 percent; or 
more than one attack per week with episodes of respiratory 
failure; or the requirement of daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications. 38 C.F.R. § 4.97, DC 6602 (2005).

The Board notes that where there is a change in regulatory 
criteria for rating disabilities, the regulation as it 
existed prior to the change is applicable to the veteran's 
claim for the period prior to the effective date of the 
rating change through the appeal period, and the revised 
regulation is applicable from the effective date of the 
rating change forward.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  However, a change in criteria alone 
provides no basis for a reduction, without improvement in 
symptoms.  38 U.S.C.A. § 1155.  Hence, the Board now 
considers the appealed claim under the old back rating 
criteria for the appeal period prior to September 26, 2003, 
and under the old or new back rating criteria -whichever 
warrants a higher evaluation - for the period beginning 
September 26 2003.  

For the present claim, the veteran was afforded VA 
examinations addressing his bronchial asthma in November 
1993, July 2002, May 2005, and September 2005.  Numerous 
treatment records over the appeal period beginning in July 
1993, also reflect the veteran's status and the severity of 
his bronchial asthma.  
At the November 1993 VA examination the veteran reported 
using Proventil, two puffs every six hours, as well as pills 
for control of his bronchial asthma.  There was no history of 
hospitalization for status asthmaticus.  The veteran did 
report a chronic unproductive cough, intermittent daily 
wheezing, and being short of breath following walking two to 
three blocks at a regular pace, though he could walk five to 
six blocks at a slow pace.  He denied exertional chest pain.  
He also had a history of nocturnal cough and reported 
sleeping using two pillows.  On examination, chest contours 
were normal and lungs were clear to auscultation.  There was 
no extremity edema, no cyanosis, and no clubbing.  Chest x-
rays did show increased lung markings, but heart size was 
normal.  Spirometry revealed a FEV-1 of 94% of predicted, and 
an FEV-1/FVC of 81%.  The examiner assessed chronic bronchial 
asthma. 

A January 1994 treatment record noted chronic obstructive 
pulmonary disease (COPD) but no infiltrates, as supported by 
January 1994 x-rays.  Treatment records through 2004 
generally included the veteran's reports of having no 
difficulty breathing except for occasional asthmatic attacks.  
Some records noted complaints of coughing and wheezing at 
night.  Some bilateral wheezes were noted upon some treatment 
examinations.    

The claims folder contains a May 2000 hospitalization record 
from Sullivan County Community General Hospital, for the 
veteran's hospitalization for three days following what the 
neurological examiner assessed was a brief episode of mild 
vertigo, or dizziness, without syncope.  The incident 
occurred while the veteran was pushing a cart shopping at 
Wal-Mart.  The veteran was noted to have no shortness of 
breath or cardiac symptoms, and no asthma-related findings 
were noted.  

Upon VA examination in July 2002, the veteran was noted to 
use Azmacort, as well as Albuterol and Atrovent inhalers.  He 
reported having a productive cough at night, and to have 
shortness of breath after walking three block.  He also 
reported having asthma attacks a few times per week, and 
being hospitalized for four days one year ago.  He also 
reported having lost seven to eight pounds in the past year, 
though with appetite preserved.  Height was 5 feet 5 inches 
tall, and weight was 139 pounds.  Upon examination, there was 
no cor pulmonale and no restrictive lung disease, and breath 
sounds were clear bilaterally with no wheezing or rales.  
There was no cyanosis or clubbing or edema of the 
extremities.  Spirometry revealed a FEV-1 of 112% of 
predicted, and an FEV-1/FVC of 82%.  The examiner noted that 
there was poor reproducibility in the spirometry testing.  
The examiner concluded that there was "no definite evidence 
of obstructive physiology."  

A December 2002 VA treatment evaluation recorded spirometry 
testing revealing an FEV-1 of 112% of predicted, and an FEV-
1/FVC of 75%.  That examiner diagnosed mild, intermittent 
asthma.  An April 2003 treatment evaluation recorded a height 
of 5 feet 4 inches and a weight of 151 pounds.  Decreased 
breath sounds and bilateral wheezes were then noted.

Upon VA examination in May 2005, the veteran reported 
becoming short of breath and being forced to stop and rest 
after walking one block on level ground at approximately two 
miles per hour.  He reported having at least one asthma 
exacerbation per day and up to three per day.  He reported 
having no history of requiring hospitalization or systemic 
steroids.  Current medications included Theophyllin, an oral 
non-steroidal bronchodilator, taken twice daily; Atrovent 
inhaler, a bronchodilator, taken every four hours; and 
Flunisalide, an anti-inflammatory medication, taken twice 
daily.  The examiner noted that the veteran had not required 
systemic corticosteroids or other immunosuppressive 
therapies.  The veteran was noted to visit his medical care 
provider every two months, and with no medical emergencies.  
The veteran reported being extremely short of breath during 
exacerbations, and then being able to walk approximately 25 
feet.  However, the examiner noted that the veteran had not 
had periods of incapacitation.  

Upon that May 2005 examination, there was no evidence of cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  There were no weight changes.  The lungs were 
clear bilaterally.  X-rays were normal.  The examiner noted 
that the examination was normal, but justified this by noting 
that the veteran was on chronic daily bronchodilator therapy 
and oral anti-inflammatory therapy.  

Upon VA examination in September 2005, the veteran reported 
using an Albuterol inhaler once twice daily.  Other current 
prescriptions for asthma included Advair twice daily, and 
aspirin 325 mg daily.  The examiner noted that there was no 
history of intubation, and the veteran reported a last 
hospitalization for asthma three years prior.  The veteran 
reported daily wheezing exacerbated by hot or damp whether 
and relieved by Albuterol inhalation.  He also reported a 
chronic cough with scant production.  He reported no chest 
pain, but becoming shortness of breath with climbing one 
flight of stairs or walking three blocks.  He report no ankle 
edema.  On physical examination, weight was 146 pounds, 
speech was uninterrupted but with audible wheeze, and breath 
sounds were generally decreased.  There was no edema, 
cyanosis, or clubbing of the extremities.  Heart size was 
normal and lungs were clear.  Spirometry testing revealed 
FEV-1 of 98 percent of predicted, and FEV-1/FVC of 79 
percent.  The examiner assessed chronic bronchial asthma.  

September 2005 chest x-rays showed hearing size within normal 
limits and lung fields clear.  The examiner assessed no x-ray 
evidence of active cardiac or pulmonary pathology.  

The veteran has provided an inconsistent record of functional 
impairment related to work.  At his September 2003 Board 
hearing the veteran provided a narrative of short periods of 
employment in several jobs, with his generally being let go 
due to his asthma attacks and/or the potential of further 
attacks at work.  He testified that that this included work 
for four years as a cab driver, followed by work on an 
assembly line for a year and a half, followed by outside 
construction work for approximately three years, followed by 
maintenance work at a church, with his being fired or asked 
to resign in each case due to his asthma.  However, at his 
November 1993 VA examination the veteran reported working for 
30 years as a cab driver.  Hence, it would appear that the 
veteran has not provided a consistent account of the degree 
to which his asthma has precluded continuous gainful 
employment.  Similarly, at his July 2002 VA examination he 
reported stopping smoking in 1997, whereas at a July 2000 
treatment record he reported being an active smoker, at a 
July 2002 treatment record he reported having stopped smoking 
for approximately three months, and at an April 2003 
treatment he again reported not having smoked for many years.  
Thus, while the record contains some reported 
inconsistencies, that is not significant as the findings 
herein are based primarily on the medical evidence.  The 
Board notes that VA examinations have consistently shown his 
lungs to be clear, and at many treatments over the appeal 
period the veteran reported not having difficulty breathing.  
While the veteran reported at his Board hearing that he had 
lost consciousness a few times, apparently due to his asthma, 
he provided no dates for those incidents, and they are not 
reflected in treatment records within the claims folder.  
Based on the VA examination findings of clear lungs and good 
functioning shown on spirometry testing in marked contrast to 
the self-reported respiratory functioning impairment, there 
is no basis for an increase.  The July 2002 VA examiner noted 
that the veteran's spirometry testing showed poor 
reproducibility, and when he concluded that there was "no 
definite evidence of obstructive physiology."  

Applying the applicable rating criteria, and looking to the 
prior rating criteria, to apply to medical findings during 
the entire appeal period, the Board notes that frequent 
attacks of asthma were not documented during this period.  
There has also been no showing of marked dyspnea on exertion 
between attacks, or of only temporary relief by medication, 
or that more than light manual labor was precluded.  
Objective medical findings during the rating period have 
suggested only mild or at most moderate asthma. Clear lungs, 
no shortness of breath, and no objective findings consistent 
with any significant asthma were the overwhelming rule in the 
medical records of examination and treatment.  A few 
variances of noted wheezing or reduced breath sounds were the 
exception.  As the July 2002 VA examiner summarized 
succinctly: "no definite evidence of obstructive 
physiology."  Accordingly, the Board finds that the 
preponderance of the evidence is against assignment of a 
higher rating than the 30 percent currently assigned, based 
on the prior rating criteria.  

That 30 percent rating under the prior code would be based on 
moderate asthma, with asthma attacks rather frequent 
(separated by 10 to 14 day intervals) with moderate dyspnea 
on exertion between attacks.  The symptomatology during the 
entire rating period more nearly approximated those criteria 
for the 30 percent evaluation than the prior code's criteria 
for the 60 percent evaluation.  Again, severe bronchial 
asthma, with frequent attacks of asthma (one or more attacks 
weekly), and marked dyspnea on exertion between attacks with 
only temporary relief by medication and more than light 
manual labor precluded, as would be required under the prior 
code's 60-percent rating, has simply not be supported by the 
objective findings, and the veteran's subjective history of 
severe incapacitation due to his asthma has been inconsistent 
with the objective findings.  In light of the unreliability 
of this veteran's self-reported medical symptoms, and the 
reliability of objective medical findings, the preponderance 
of the evidence is against assignment of the next higher, 60 
percent evaluation for bronchial asthma under the old rating 
criteria.  38 C.F.R. § 4.97, Diagnostic Code 6602 (effective 
prior to October 7, 1996).  

The current rating criteria are base on more objective 
findings.  In this case, for the appeal period beginning 
October 7, 1996, spirometry testing has shown FEV-1 
consistently greater than 80 percent, and FEV-1/FVC 
consistently greater than 70 percent.  These readings warrant 
a 10 percent evaluation under the new code for bronchial 
asthma, not the currently assigned 30 percent or any still 
higher evaluation.  The veteran is reportedly on daily 
inhalational or oral bronchodilatory therapy, or oral 
inhalational anti-inflammatory therapy, and hence a 30 
percent evaluation would be warranted on that basis under the 
new code.  However, there are no medical records showing that 
the veteran has had required monthly visits to a physician 
for care of exacerbations.  Medical records also do not show 
any courses of corticosteroids.  Either required monthly 
visits for treatment of exacerbations, or the required 
corticosteroids, are required for a 60-percent evaluation on 
that basis under the new rating criteria.  Hence, none of the 
rating criteria required for a 60-percent evaluation under 
the new code for bronchial asthma have been met, and the 
condition more nearly approximates the criteria for the 
current, 30 percent evaluation.  Accordingly, the 
preponderance of the evidence is against assignment of the 
next higher, 60 percent evaluation under the new rating 
criteria for bronchial asthma, based on the evidence 
presented of disability during the appeal period beginning 
October 7, 1996.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(2005).  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased rating above the 30 percent 
currently assigned for bronchial asthma is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


